Citation Nr: 1020882	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO. 09-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to January 
1946. The Veteran died in March 1990. The Appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 determination by the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.

In April 2010, the Appellant was provided a Board 
videoconference hearing. A transcript of the testimony 
offered at this hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Appellant was born in May 1937.

2. The Appellant and the Veteran were married in May 1953.

3. The Appellant's marriage to the Veteran was terminated by 
his death in March 1990, and she was subsequently awarded DIC 
benefits.

4. The Appellant remarried in November 1994 and her DIC 
benefits were terminated. The Appellant remains married.

5. The earliest claim for restoration of DIC benefits was 
received by VA in March 2008.


CONCLUSION OF LAW

The Appellant is not eligible for restoration of DIC benefits 
as the remarried widow of a Veteran as a matter of law. 38 
U.S.C.A. §§ 101(14), 103, 1310, 1311 
(West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant requests restoration of her DIC benefits. 

The relevant facts in this case are not in dispute. The 
Appellant was born in May 1937. She married the Veteran in 
May 1953. In March 1990, the Veteran died due to end stage 
pulmonary fibrosis. At the time of the Veteran's death, 
service connection was in effect for blindness with a 100 
percent disability evaluation for more than 10 years. 
Accordingly, in a rating decision of June 1990, the Appellant 
was awarded DIC benefits under 38 U.S.C.A. § 418.

The Appellant remarried in November 1994 and her DIC benefits 
were terminated the same month. She remains married.

Again, the Appellant was born in May 1937 and remarried in 
November 1994. She argues that her DIC benefits should be 
restored due to the fact that she remarried after age 57. She 
also argues that she should have been notified of the 2003 
congressional legislation allowing for restoration of DIC 
benefits for surviving spouses who remarried after age 57. 
See April 2010 hearing testimony generally.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected cause of death. 
See 38 U.S.C.A. § 101(14), 1310, 1311; 
38 C.F.R. § 3.5. Generally, a surviving spouse means a person 
of the opposite sex who was legally married to a Veteran at 
the time of his or her death, and has not since remarried. 
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). Exceptions to 
the remarriage bar include a voiding or annulment of 
remarriage. See 38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. 
§ 3.55(a)(1). An amendment to Title 38 of the United States 
Code, effective January 1, 2004, added an additional 
exception to the remarriage bar for surviving spouse benefits 
stating that the remarriage after age 57 of the surviving 
spouse of a Veteran shall not bar the furnishing of specified 
benefits, such as DIC, to such person as the surviving spouse 
of a Veteran. Pub. L. No 108-183, 117 Stat. 2653 (2003) 
(codified at 38 U.S.C.A. § 103(d)(2)(B)). VA's regulations 
have been amended to reflect this statutory change stating 
that the remarriage of a surviving spouse after the age of 57 
shall not bar the furnishing of benefits relating to DIC 
compensation under 38 U.S.C.A. § 1311. 71 Fed. Reg. 29082 
(May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 
2003, any surviving spouse who remarried after the age of 57 
prior to that date was given one year to apply for 
reinstatement of DIC benefits. Claimants requesting 
reinstatement on or after December 16, 2004 are not entitled 
to restoration of DIC benefits under the exception for 
remarriage after age 57.

The Appellant turned 57 years old approximately six months 
prior to her remarriage to her current spouse, therefore 
falling within the exception to the remarriage bar for 
surviving spouses of Veterans who remarry after age 57. She 
submitted her claim for restoration of DIC benefits in March 
2008, well after the applicable one year period for the 
change in legislation had expired.

VA provides various methods to notify as many individuals as 
possible by way of the Federal Register, news releases to 
newspapers all across the country, as well as to newsletters 
created specifically for military and Veterans' families, for 
example. Unfortunately, the Appellant has testified that she 
was unaware of the relevant eligibility information regarding 
reinstatement to benefits to her detriment. In essence, she 
states that VA was at fault or in error by not particularly 
providing the information to her. Nevertheless, in rendering 
a decision, the Board is bound by the pertinent laws and 
regulations. See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 19.5 (2009). Moreover, even in the 
event of oversight or error, the applicable law must still 
apply to the facts at hand. See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (the payment of government benefits must be 
authorized by statute; the fact that a Veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).

The Board acknowledges the Appellant's current situation and 
frustrations as demonstrated by her recent hearing testimony. 
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law. Thus, the 
Appellant's claim must be denied. The Board may not grant a 
benefit that the Appellant is not eligible to receive under 
statutory law. See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994). In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit and the benefit cannot be awarded, regardless 
of the circumstances. See Sabonis v. Brown, 6 Vet. App. 426 
(1994). Thus, the Board, while sympathetic to the Appellant's 
arguments, is unable to find a legal basis for restoration of 
DIC benefits.

Because the Appellant's claim fails due to the absence of 
legal merit or lack of entitlement under the law, the claim 
must be denied as a matter of law. Id.

Duties to Notify and Assist

VA has certain notice and assistance requirements pursuant to 
the Veterans Claims Assistance Act (VCAA). See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated. VAOPGCPREC 5-2004 
(2004). As addressed above, the Appellant concedes she 
submitted her claim for restoration of DIC benefits on or 
after December 16, 2004.

As a matter of law, submission after the statutory deadline 
precludes her entitlement to the benefit being sought. A VCAA 
notice, therefore, is not required. Livesay v. Principi, 15 
Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA was not applicable where the outcome was 
controlled by the law, and the facts were not in dispute).


ORDER

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the Veteran is 
denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


